           Case 1:20-cv-02241-VEC Document 19 Filed 08/28/20 Page 1 of 1


                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 -------------------------------------------------------------- X      DATE FILED: 08/28/2020
  LUIGI GIROTTO,                                                :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :       20-CV-2241 (VEC)
                                                                :
 LE FANION INC., a New York corporation,                        :            ORDER
 d/b/a LE FANION-GREENWICH VILLAGE,                             :
 and BROWNSTONE DEVELOPMENT                                     :
 ASSOCIATES LLC, a New York limited liability :
 company,                                                       :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 28, 2020, the parties appeared for a status conference; and

        WHEREAS Defendants have conceded liability in this matter and have indicated that

they intend to default;

        IT IS HEREBY ORDERED THAT the referral to mediation is CANCELLED.

        IT IS FURTHER ORDERED THAT Defendants’ time to answer or otherwise respond to

the Complaint is September 18, 2020.

        IT IS FURTHER ORDERED THAT Plaintiff must seek a default judgment in

accordance with the undersigned’s Individual Practices, no later than October 2, 2020, if

Defendants do not respond by the above deadline. If Plaintiff fails to move by October 2, 2020,

the case may be dismissed for failure to prosecute.


SO ORDERED.

                                                              _________________________________
Date: August 28, 2020                                               VALERIE CAPRONI
      New York, NY                                                  United States District Judge
